DETAILED ACTION
	This is the final office action on the merits for application 16/072,400, which is a national stage entry of PCT/KR2017/010339, filed 9/20/2017, which claims priority to Korean application KR10-2016-0125901, filed 9/29/2016, after the request for continued examination filed 9/16/2020.
	In light of the claim amendments filed 11/11/2021, the prior art rejections are withdrawn, and new grounds of rejection are presented.
Claims 1-3, 5-7, 10-15, and 18-21 are pending in the application, and are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following prior art references, even though these references are not currently applied in a grounds of rejection.
	Yasui, et al. (U.S. Patent Application Publication 2011/0195284 A1)
Lim, et al. (U.S. Patent Application Publication 2015/0214586 A1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 10-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (U.S. Patent Application Publication 2012/0003505 A1) in view of Ikeda, et al. (U.S. Patent Application Publication 2009/0053591 A1) and Shimamura, et al. (U.S. Patent Application Publication 2006/0040173 A1).
In reference to Claim 1, Kim teaches a battery pack (Figs. 1-5A, paragraphs [0036]-[0059]).
The battery pack of Kim comprises a plurality of battery modules 180 mutually connected by a bus bar 184 (Fig. 3, paragraph [0048]).
The battery pack of Kim comprises a mold assembly 110/170/120/150 comprising a module receiver 170 configured to receive (i.e. to connect to) the plurality of battery modules (Fig. 3, paragraph [0045]).
The battery back of Kim comprises a pack case configured to receive the mold assembly. This “pack case” corresponds to the motor structure 10 in which the mold assembly 110/170/120/150 is received (Fig. 5A, paragraphs [0055]-[0056]).

Kim teaches that the mold assembly includes a roof mold 120/150 configured to cover an upper opening of the main mold 110 (Fig. 3, paragraphs [0036], [0044]).
Fig. 3 teaches that the roof mold 120/150 is separable from the main mold 110.
Kim teaches that the housing is made of plastic (paragraph [0005]); therefore, this disclosure teaches the limitations of Claim 1, wherein the roof mold comprises a polymer resin, because the roof mold structure is part of the housing.
Fig. 3 of Kim teaches that the roof mold includes a bus bar receiver 152 having a U-shape corresponding to the bus bar 150 (Fig. 3, paragraph [0044]).
Fig. 3 teaches that the bus bar 184 is a U-shaped bus bar, because it comprises a U-shaped portion.
If this is not found to be the case, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the bus bar 184 to have a U-shape, in light of the teachings of Ikeda, as described below.
To solve the same problem of providing a bus bar for a battery pack, Ikeda teaches a battery pack comprising U-shaped bus bars 9 connecting adjacent batteries, wherein the bus bar has a U-shape in a plan view (Fig. 1, paragraph [0053]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the bus bars of Kim to have a U-shape in a plan view, because (1) Ikeda teaches that this is a suitable shape for a bus bar connecting adjacent batteries in a battery pack, and (2) Kim teaches that the bus bar receiver of his invention has a U-shape in a plan view.
Forming the bus bars of Kim to have a U-shape in a plan view, as in Ikeda, teaches the limitations of Claim 1, wherein the bus bar is a U-shaped bus bar.
Forming the bus bars of Kim to have a U-shape in a plan view, as in Ikeda, teaches the limitations of Claim 1, wherein the U-shaped bus bar is fitted into the U-shape of the bus bar receiver.

To solve the same problem of providing a battery module, Shimamura teaches that applying a polyurethane pottant into open spaces within a battery provides the benefit of preventing the disconnection of bus bars and other circuit elements (paragraph [0036]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have applied polyurethane pottant between items 120 and 150 of Kim, in order to prevent the disconnection of bus bars and other circuit elements (paragraph [0036]), as taught by Shimamura.
Filling the space between items 150 and 120 of modified Kim with a polyurethane pottant teaches the limitations of Claim 1, wherein top and side surfaces of the bus bar are in direct contact with the roof mold, because the polyurethane pottant of the modification would be part of the roof mold of modified Kim.
In reference to Claim 10, Kim teaches a battery pack (Figs. 1-5A, paragraphs [0036]-[0059]).
The battery pack of Kim comprises a plurality of battery modules 180 mutually connected by a bus bar 184 (Fig. 3, paragraph [0048]).
The battery pack of Kim comprises a mold assembly 110/170/120/150 comprising a module receiver 170 configured to receive (i.e. to connect to) the plurality of battery modules (Fig. 3, paragraph [0045]).
The battery back of Kim comprises a pack case configured to receive the mold assembly. This “pack case” corresponds to the motor structure 10 in which the mold assembly 110/170/120/150 is received (Fig. 5A, paragraphs [0055]-[0056]).
Kim teaches that the mold assembly 110/170/120/150 includes a main mold 110 configured to receive the plurality of battery modules (Fig. 3, paragraph [0036]).
Kim teaches that the mold assembly includes a roof mold 120/150 configured to cover an upper opening of the main mold 110 (Fig. 3, paragraphs [0036], [0044]).
Fig. 3 teaches that the roof mold 120/150 is separable from the main mold 110.

Fig. 3 of Kim teaches that the roof mold includes a bus bar receiver 152 having a U-shape corresponding to the bus bar 150 (Fig. 3, paragraph [0044]).
Fig. 3 teaches that the bus bar 184 is a U-shaped bus bar, because it comprises a U-shaped portion.
If this is not found to be the case, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the bus bar 184 to have a U-shape, in light of the teachings of Ikeda, as described below.
To solve the same problem of providing a bus bar for a battery pack, Ikeda teaches a battery pack comprising U-shaped bus bars 9 connecting adjacent batteries, wherein the bus bar has a U-shape in a plan view (Fig. 1, paragraph [0053]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the bus bars of Kim to have a U-shape in a plan view, because (1) Ikeda teaches that this is a suitable shape for a bus bar connecting adjacent batteries in a battery pack, and (2) Kim teaches that the bus bar receiver of his invention has a U-shape in a plan view.
Forming the bus bars of Kim to have a U-shape in a plan view, as in Ikeda, teaches the limitations of Claim 10, wherein the bus bar is a U-shaped bus bar.
Forming the bus bars of Kim to have a U-shape in a plan view, as in Ikeda, teaches the limitations of Claim 10, wherein the U-shaped bus bar is fitted into the U-shape of the bus bar receiver.
Modified Kim does not teach that top and side surfaces of the bus bar 184 are in direct contact with the roof mold.
To solve the same problem of providing a battery module, Shimamura teaches that applying a polyurethane pottant into open spaces within a battery provides the benefit of preventing the disconnection of bus bars and other circuit elements (paragraph [0036]).

Filling the space between items 150 and 120 of modified Kim with a polyurethane pottant teaches the limitations of Claim 10, wherein top and side surfaces of the bus bar are in direct contact with the roof mold, because the polyurethane pottant of the modification would be part of the roof mold of modified Kim.
In reference to Claims 2 and 11, Fig. 3 of Kim teaches that each of the battery modules comprises a plurality of battery cells, i.e. two adjacent battery cells 180.
In reference to Claims 3 and 12, Fig. 3 of Kim teaches that the bus bar 184 connects external terminals provided to each of the battery modules.
In reference to Claims 5 and 13, Fig. 3 of Kim teaches that the main mold 110 is fastened to the roof mold 120/150/pottant by a fastening bolt 122 (paragraph [0037])
In reference to Claims 6 and 14, Fig. 3 of Kim teaches that the module receiver 170 has a shape corresponding to one of the battery modules, i.e. a shape that has the same cross-section as the battery modules.
In reference to Claim 7, Kim teaches that the housing is made of plastic (paragraph [0005]); therefore, this disclosure teaches the limitations of Claim 7, wherein the main mold comprises a polymer resin, because the main mold structure is part of the housing.
In reference to Claim 15, Kim teaches that the housing is made of plastic (paragraph [0005]); therefore, this disclosure teaches the limitations of Claim 15, wherein the roof mold comprises a polymer resin, because the roof mold structure is part of the housing.
In reference to Claims 18-19, Fig. 3 of Kim teaches that the bus bar receiver 152 has the U-shape in a plan view.
In reference to Claims 20-21, Fig. 1 of Ikeda teaches that the U-shape of the bus bar 9 includes arms and a bottom (corresponding to the entire bottom of item 9) that are coplanar, such that the bottom surface of the bus bar has the U-shape, and a bottom surface of the arms of the U-shape of the bus bar . 

Claims 1-3, 6-7, 10-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui, et al. (U.S. Patent Application Publication 2011/0274951 A1) in view of Han (U.S. Patent Application Publication 2015/0207131 A1).
In reference to Claim 1, Yasui teaches a battery pack (Figs. 7-9, paragraphs [0074]-[0079]).
The battery pack of Yasui comprises a plurality of battery modules 240 mutually connected by a bus bar 227 (Fig. 8, paragraph [0074]-[0075] and [0078]).
The battery pack of Yasui comprises a mold assembly comprising a module receiver, corresponding to adjacent receptacles 234, configured to receive the plurality of battery modules 240 (Fig. 8, paragraph [0074]).
The battery pack of Yasui comprises a pack case configured to receive the mold assembly, corresponding to the external walls of housing 230 (Fig. 8, paragraph [0074]).
The mold assembly comprises a main mold configured to receive the plurality of battery modules 240, corresponding to the mold walls 232 (Fig. 8, paragraph [0075]).
The mold assembly comprises a roof mold, corresponding to items 220 and wiring board 225 configured to cover an upper opening of the main mold (Fig. 8, paragraph [0074]).
Fig. 8 teaches that the roof mold 220/225 is separable from the main mold.
Paragraph [0074] of Yasui teaches that the roof mold 220/225 comprises a polymer resin.
Fig. 7B teaches that the bus bar is a U-shaped bus bar.
Yasui does not teach that the roof mold includes a bus bar receiver having a U-shape corresponding to the bus bar, that the U-shaped bus bar is fitted into the U-shape of the bus bar receiver, or that the top and side surfaces of the bus bar are in direct contact with the roof mold.
To solve the same problem of providing a secondary battery, Han teaches a battery structure comprising multiple battery modules connected by bus bars 121 comprising U-shaped regions 125/123, as in Yasui (Figs. 1 and 4-7, paragraphs [0076]-[0080] and [0097]-[0100]).

Han teaches that the insulating covers 128 provide the benefit of preventing the underlying electrode structures from fracturing (paragraph [0100]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the roof mold of Yasui to include the insulating covers of Han, disposed over and directly contacting the top and side surfaces of each U-shaped bus bar of Yasui, to provide the benefit of preventing the underlying electrode structures from fracturing (paragraph [0100]).
Modifying the roof mold of Yasui to include the insulating covers of Han, disposed over and directly contacting the top and side surfaces of each U-shaped bus bar of Yasui, teaches the limitations of Claim 1, wherein the roof mold includes a bus bar receiver (i.e. one of the insulating covers 128 of Han) having a U-shape corresponding to the bus bar.
Modifying the roof mold of Yasui to include the insulating covers of Han, disposed over and directly contacting the top and side surfaces of each U-shaped bus bar of Yasui, teaches the limitations of Claim 1, wherein the U-shaped bus bar is fitted into the U-shape of the bus bar receiver.
Modifying the roof mold of Yasui to include the insulating covers of Han, disposed over and directly contacting the top and side surfaces of each U-shaped bus bar of Yasui, teaches the limitations of Claim 1, wherein the top and side surfaces of the bus bar are in direct contact with the roof mold (i.e. the roof mold portions that correspond to items 128 of Han).
In reference to Claim 10, Yasui teaches a battery pack (Figs. 7-9, paragraphs [0074]-[0079]).
The battery pack of Yasui comprises a plurality of battery modules 240 mutually connected by a bus bar 227 (Fig. 8, paragraph [0074]-[0075] and [0078]).
The battery pack of Yasui comprises a mold assembly comprising a module receiver, corresponding to adjacent receptacles 234, configured to receive the plurality of battery modules 240 (Fig. 8, paragraph [0074]).

The mold assembly comprises a main mold configured to receive the plurality of battery modules 240, corresponding to the mold walls 232 (Fig. 8, paragraph [0075]).
The mold assembly comprises a roof mold, corresponding to items 220 and wiring board 225 configured to cover an upper opening of the main mold (Fig. 8, paragraph [0074]).
Fig. 8 teaches that the roof mold 220/225 is separable from the main mold.
Paragraph [0074] of Yasui teaches that the main mold (corresponding to walls 232) comprises a polymer resin.
Fig. 7B teaches that the bus bar is a U-shaped bus bar.
Yasui does not teach that the roof mold includes a bus bar receiver having a U-shape corresponding to the bus bar, that the U-shaped bus bar is fitted into the U-shape of the bus bar receiver, or that the top and side surfaces of the bus bar are in direct contact with the roof mold.
To solve the same problem of providing a secondary battery, Han teaches a battery structure comprising multiple battery modules connected by bus bars 121 comprising U-shaped regions 125/123, as in Yasui (Figs. 1 and 4-7, paragraphs [0076]-[0080] and [0097]-[0100]).
Han further teaches that the device of his invention comprises U-shaped insulating covers 128 that directly contact the top and side surfaces of the U-shaped bus bar regions 123/125 (Figs. 6-7, paragraph [0100]). 
Han teaches that the insulating covers 128 provide the benefit of preventing the underlying electrode structures from fracturing (paragraph [0100]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the roof mold of Yasui to include the insulating covers of Han, disposed over and directly contacting the top and side surfaces of each U-shaped bus bar of Yasui, to provide the benefit of preventing the underlying electrode structures from fracturing (paragraph [0100]).
Modifying the roof mold of Yasui to include the insulating covers of Han, disposed over and directly contacting the top and side surfaces of each U-shaped bus bar of Yasui, teaches the limitations of Claim 10, wherein the roof mold includes a bus bar receiver (i.e. one of the insulating covers 128 of Han) having a U-shape corresponding to the bus bar.
Modifying the roof mold of Yasui to include the insulating covers of Han, disposed over and directly contacting the top and side surfaces of each U-shaped bus bar of Yasui, teaches the limitations of Claim 10, wherein the U-shaped bus bar is fitted into the U-shape of the bus bar receiver.
Modifying the roof mold of Yasui to include the insulating covers of Han, disposed over and directly contacting the top and side surfaces of each U-shaped bus bar of Yasui, teaches the limitations of Claim 10, wherein the top and side surfaces of the bus bar are in direct contact with the roof mold (i.e. the roof mold portions that correspond to items 128 of Han).
In reference to Claims 2 and 11, Fig. 8 of Yasui teaches that each of the battery modules 240 comprises a plurality of battery cells 45.
In reference to Claims 3 and 12, Fig. 7B of Yasui teaches that the bus bar 127 connects external terminals provided to each of the battery modules 240 (paragraph [0075]).
In reference to Claims 6 and 14, Fig. 8 of Yasui teaches that the module receiver (corresponding to adjacent receptacles 234) has a shape corresponding to one of the battery modules.
In reference to Claim 7, paragraph [0074] of Yasui teaches that the main mold (corresponding to walls 232) comprises a polymer resin.
In reference to Claim 15, paragraph [0074] of Yasui teaches that the roof mold 220/225 comprises a polymer resin.

Claims 1-3, 6-7, 10-12, 14-15, and 20-21, are rejected under 35 U.S.C. 103 as being unpatentable over Han (U.S. Patent Application Publication 2015/0207131 A1), in view of Yasui, et al. (U.S. Patent Application Publication 2011/0274951 A1).
In reference to Claim 1, Han teaches a battery pack (Fig. 1, with details in Figs. 4-7, paragraphs [0036]-[0100]).
The battery pack of Han comprises a plurality of battery modules (each “module” corresponding to one pair of adjacent batteries 101) mutually connected by a bus bar 121/123/125 (Figs. 1 and 6-7, paragraphs [0036]-[0037]).

	Han teaches that the bus bar is a U-shaped bus bar (i.e. comprises a U-shaped portion 123/125 (Figs. 6-7).
	Han teaches that the U-shaped bus bar 125/123 is fitted into the U-shape of the bus bar receiver 128 (Figs. 6-7).
	Han teaches that the top and side surfaces of the bus bar are in direct contact with the roof mold portion corresponding to the bus bar receiver 128 (Figs. 6-7).
	The battery pack of Han does not comprise the module receiver, the main mold, the remainder of the roof mold, or the pack case required by Claim 1. 
	To solve the same problem of providing a battery pack comprising rechargeable batteries, Yasui teaches a battery pack (Figs. 1-6, paragraphs [0049]-[0067]).
The battery pack of Yasui comprises a plurality of connected battery modules 40, as in Han (Fig. 3, paragraph [0056]).
The battery pack of Yasui comprises a mold assembly comprising a module receiver, corresponding to adjacent receptacles 54, configured to receive the plurality of battery modules 40 (Fig. 3, paragraph [0056]).
The battery pack of Yasui comprises a pack case configured to receive the mold assembly, corresponding to the external walls of housing 50 (Fig. 3, paragraph [0056]).
The mold assembly comprises a main mold configured to receive the plurality of battery modules 40, corresponding to the mold walls 52 (Fig. 3, paragraph [0057]).
The mold assembly comprises a roof mold, corresponding to item 20 and wiring board 30 configured to cover an upper opening of the main mold (Fig. 3, paragraph [0056]).
Fig. 3 teaches that the roof mold 20/30 is separable from the 50/52/54.
Paragraph [0056] of Yasui teaches that the roof mold 20/30 comprises a polymer resin.
Yasui further teaches that the pack case/main mold/roof mold structure of his invention provides the benefit of minimizing the influence of abnormal heat generation of a battery cell on adjacent battery 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the battery pack of Han to include the mold assembly, pack case, roof mold, and main mold structures of Yasui, to achieve the taught benefits of minimizing the influence of abnormal heat generation of a battery cell on adjacent battery cells within the pack, and allowing exhaust of gas from the batteries upon failure (paragraphs [0014]-[0016]).
Modifying the battery pack of Han to include the mold assembly, pack case, roof mold, and main mold structures of Yasui teaches the limitations of Claim 1 directed to these structures, as described above.
In reference to Claim 10, Han teaches a battery pack (Fig. 1, with details in Figs. 4-7, paragraphs [0036]-[0100]).
The battery pack of Han comprises a plurality of battery modules (each “module” corresponding to one pair of adjacent batteries 101) mutually connected by a bus bar 121/123/125 (Figs. 1 and 6-7, paragraphs [0036]-[0037]).
The battery pack of Han comprises a bus bar receiver 128 having a U-shape corresponding to the bus bar (i.e. to bus bar portion 123/125) (Figs. 6-7, paragraphs [0098]-[0100]).
	Han teaches that the bus bar is a U-shaped bus bar (i.e. comprises a U-shaped portion 123/125 (Figs. 6-7).
	Han teaches that the U-shaped bus bar 125/123 is fitted into the U-shape of the bus bar receiver 128 (Figs. 6-7).
	Han teaches that the top and side surfaces of the bus bar are in direct contact with the roof mold portion corresponding to the bus bar receiver 128 (Figs. 6-7).
	The battery pack of Han does not comprise the module receiver, the main mold, the remainder of the roof mold, or the pack case required by Claim 1. 
	To solve the same problem of providing a battery pack comprising rechargeable batteries, Yasui teaches a battery pack (Figs. 1-6, paragraphs [0049]-[0067]).

The battery pack of Yasui comprises a mold assembly comprising a module receiver, corresponding to adjacent receptacles 54, configured to receive the plurality of battery modules 40 (Fig. 3, paragraph [0056]).
The battery pack of Yasui comprises a pack case configured to receive the mold assembly, corresponding to the external walls of housing 50 (Fig. 3, paragraph [0056]).
The mold assembly comprises a main mold configured to receive the plurality of battery modules 40, corresponding to the mold walls 52 (Fig. 3, paragraph [0057]).
The mold assembly comprises a roof mold, corresponding to item 20 and wiring board 30 configured to cover an upper opening of the main mold (Fig. 3, paragraph [0056]).
Fig. 3 teaches that the roof mold 20/30 is separable from the 50/52/54.
Paragraph [0056] of Yasui teaches that the main mold 52 comprises a polymer resin.
Yasui further teaches that the pack case/main mold/roof mold structure of his invention provides the benefit of minimizing the influence of abnormal heat generation of a battery cell on adjacent battery cells within the pack, and allowing exhaust of gas from the batteries upon failure (paragraphs [0014]-[0016]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the battery pack of Han to include the mold assembly, pack case, roof mold, and main mold structures of Yasui, to achieve the taught benefits of minimizing the influence of abnormal heat generation of a battery cell on adjacent battery cells within the pack, and allowing exhaust of gas from the batteries upon failure (paragraphs [0014]-[0016]).
Modifying the battery pack of Han to include the mold assembly, pack case, roof mold, and main mold structures of Yasui teaches the limitations of Claim 10 directed to these structures, as described above.
In reference to Claims 2 and 11, modified Han teaches that each of the plurality of battery modules comprises a plurality (i.e. two) of battery cells (Fig. 1 of Han).
In reference to Claims 3 and 12, modified Han teaches that the bus bar 121/123/125 connects external terminals provided to each of the plurality of battery modules (Fig. 1 of Han).
In reference to Claims 6 and 14, modified Han teaches that the module receiver (corresponding to receptacles 54 of Yasui) has a shape corresponding to one of the battery modules (i.e. because the receptacle and the batteries are all taught to be rectangular prisms, Fig. 3 of Yasui and Fig. 1 of Han).
In reference to Claim 7, paragraph [0056] of Yasui teaches that the main mold (corresponding to walls 52) comprises a polymer resin.
In reference to Claim 15, paragraph [0056] of Yasui teaches that the roof mold 20/30 comprises a polymer resin. 
In reference to Claims 20-21, Figs. 1 and 6 of Yasui teach that the U-shape of the bus bar (123/125) includes arms 123 and a bottom (corresponding to the entire bottom of item 123/125) that are coplanar, such that the bottom surface of the bus bar has the U-shape, and a bottom surface of the arms of the U-shape of the bus bar that are in direct contact with the plurality of battery modules is coplanar with a bottom surface of the bottom of the U-shape of the bus bar. 


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721